 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LARRY CELESTINE,                                )   Case No.: 2:17-cv-00597 JLT
                                                     )
12                     Plaintiff,                    )   PRETRIAL ORDER
                                                     )
13          v.                                       )   Deadlines:
                                                     )    Motions in Limine Filing: 6/14/2019
14   FCA US LLC,                                     )    Oppositions to Motions in Limine: 6/21/2019
                                                     )    Hearing on Motions in Limine:
15                     Defendant.                    )       7/1/2019 at 10:30 a.m
                                                     )    Trial Submissions: 7/12/2019
16                                                   )
                                                     )   Jury trial: July 15, 2019 at 8:30 a.m., 3-4 days
17                                                   )
18          Mr. Celestine purchased a 2012 Dodge Durango in April 2012, which he contends had serious
19   defects and nonconformities to warranty. He contends FCA UC LLC manufactured the vehicle and is
20   liable for violations of the Song-Beverly Consumer Warranty Act and fraudulent inducement under
21   California law.
22   A.     JURISDICTION/ VENUE
23          This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332. In addition,
24   the events that gave rise to this action occurred in Elk Grove, California. Accordingly, the parties
25   agree venue is proper in the United States District Court for the Eastern District of California. See 28
26   U.S.C. § 1391.
27   B.     JURY TRIAL
28          Plaintiff timely demanded a jury trial in this matter.

                                                         1
 1   C.     UNDISPUTED FACTS

 2          1.      FCA US LLC is a manufacturer of Dodge vehicles, including the 2012 Dodge

 3   Durnago.

 4          2.      Plaintiff purchased a new 2012 Dodge Durango (the “Durango” or the “subject

 5   vehicle”) on April 12, 2012, from Premier Chrysler Jeep Dodge Ram (“Premier CJDR”).

 6          3.      The subject vehicle was covered by express written warranties issued by FCA US LLC,

 7   including the “Basic Limited Warranty” and the “Powertrain Limited Warranty.”

 8          4.      The “Basic Limited Warranty” covered all components of the subject vehicle against

 9   defects in materials or workmanship for a period of three years or 36,000 miles, whichever came first,

10   calculated from the date of delivery of the subject vehicle to Plaintiff.

11          5.      The “Powertrain Limited Warranty” covered specified engine, transmission, and

12   drivetrain components of the subject vehicle for a period of five years or 100,000 miles, whichever

13   came first, calculated from the date of delivery of the subject vehicle to Plaintiff.

14          6.      Plaintiff timely submitted a request for exclusion from the proposed settlement of a

15   class action lawsuit, Velasco, et al. v. Chrysler Group, LLC, No. 2:23-cv-08080.

16          7.      Premier CJDR is Defendant’s authorized repair facility.

17   D.     DISPUTED FACTS

18          1.      Whether the subject vehicle’s problems, or any of them, that were presented to Premier

19   CJDR, Alhambra Chrysler Dodge Jeep Ram (“Alhambra CDJR”), and Puente Hills Chrysler Dodge

20   Jeep Ram (“Puente Hills CDJR”) for diagnosis and repair are “nonconformities” (e.g., did they

21   substantially impair the vehicle’s use, value or safety).

22          2.      Whether FCA US LLC or its authorized repair facilities were given a “reasonable number

23   of opportunities” to repair the subject vehicle to match its express warranty(ies).

24          3.      Whether FCA US LLC or its authorized repair facility(ies) failed to repair the subject

25   vehicle to match the express warranty after a reasonable number of opportunities.

26          4.      Whether, if FCA US failed to repair the subject vehicle after a reasonable number of

27   opportunities, FCA US LLC failed to promptly replace or repurchase the subject vehicle.

28          5.      Whether Plaintiff placed FCA US LLC on notice of a potential claim for the repurchase

                                                          2
 1   or replacement of the subject vehicle.

 2           6.       Whether any failure to repurchase or replace the subject vehicle was willful.

 3           7.       Whether FCA US LLC maintains an informal dispute resolution program meeting the

 4   requirements for a “qualified alternative dispute resolution program” including:

 5                    (1) Whether the program complies with the minimum requirements of the Federal Trade

 6   Commission for informal dispute settlement procedures as set forth in Part 703 of Title 16 of the Code

 7   of Federal Regulations, as those regulations read on January 1, 1987.

 8                    (2) Whether the program takes into account, in rendering decisions, all legal and

 9   equitable factors, including, but not limited to, the written warranty, the rights and remedies conferred

10   in regulations of the Federal Trade Commission contained in Part 703 of Title 16 of the Code of Federal

11   Regulations as those regulations read on January 1, 1987, Division 2 (commencing with Section 2101)

12   of the Commercial Code, this chapter, and any other equitable considerations appropriate in the

13   circumstances.

14                    (3) Whether the program maintains certification by the Department of Consumer Affairs

15   pursuant to Chapter 9 (commencing with Section 472) of Division 1 of the Business and Professions

16   Code.

17           8.       Whether the Durango was sold with a defective Totally Integrated Power Module

18           9.       Whether FCA US LLC was aware that the TIPM-7 in Plaintiff’s subject vehicle was

19   defective before the sale of the vehicle.

20           10.      Whether National Highway Traffic Safety Administration (“NHTSA”) investigations

21   and recalls, FCA US LLC’s Technical Service Bulletins (“TSBs”), and/or FCA US LLC’s voluntary

22   recall notices demonstrate that FCA US LLC had superior and exclusive knowledge of the defects in

23   the TIPM-7 found in the subject vehicle.

24           11.      Whether pre-release testing performed on vehicles equipped with the TIPM 7,

25   demonstrate FCA US LLC’s longstanding knowledge of TIPM-7 defects.

26           12.      Whether FCA US LLC disclosed information concerning TIPM-7 defects to Plaintiff

27   before he purchased the subject vehicle.

28           13.      Whether FCA US LLC instructed its authorized repair facilities to disclose the TIPM

                                                          3
 1   defect to consumers or to Plaintiff.

 2          14.     Whether Plaintiff did not know of the TIPM defects when he purchased the subject

 3   vehicle or brought it to authorized repair facilities for diagnosis or repair.

 4          15.     Whether Plaintiff reasonably relied on FCA US LLC’s representations or omissions

 5   about defects in vehicles with the TIPM 7, like the subject vehicle.

 6          16.     Whether FCA US LLC concealed from Plaintiff a known defect or defects related to the

 7   TIPM-7.

 8          17.     Whether Plaintiff incurred any harm or damages as a result of any alleged concealment

 9   of defects related to the TIPM-7.

10          18.     Plaintiff’s total damages, which may include:

11                  (1)     The “total amount paid and payable” for the subject vehicle;

12                  (2)     The extent and value of any mileage offset applicable to a restitution remedy

13   under the Song-Beverly Act, calculated as follows: “The amount directly attributable to use by the buyer

14   shall be determined by multiplying the actual price of the new motor vehicle paid or payable by the

15   buyer, including any charges for transportation and manufacturer installed options, by a fraction having

16   as its denominator 120,000 and having as its numerator the number of miles traveled by the new motor

17   vehicle prior to the time the buyer first delivered the vehicle to the manufacturer or distributor, or its

18   authorized service and repair facility for correction of the problem that gave rise to the nonconformity.”

19                  (3)     The total amount of incidental damages suffered by Plaintiff, including “expenses

20   reasonably incurred in inspection, receipt, transportation and care and custody of goods” as defined in

21   Commercial Code section 2715.

22                  (4)     The total amount of consequential damages suffered by Plaintiff, “including, but

23   not limited to, reasonable repair, towing, and rental car costs actually incurred” (Civil Code §

24   1793.2(d)(2)(A)) and “any loss resulting from general or particular requirements and needs of which the

25   seller at the time of contracting had reason to know and which could not reasonably be prevented by

26   cover or otherwise; and [i]njury to person or property proximately resulting from any breach of

27   warranty” (Comm. Code § 2715(2)).

28          19.     Whether concealment of TIPM 7 defects was a substantial factor in causing Plaintiff’s

                                                           4
 1   harm.

 2           20.      FCA US LLC’s net worth, under California precedent for calculation of punitive

 3   damages.

 4           21.      Plaintiff’s total damages. Plaintiff has attached its calculation of Plaintiff’s damages

 5   pursuant to the Song-Beverly Consumer Warranty Act to this Pretrial Statement as Exhibit 2. Defendant

 6   disagrees with Plaintiff’s calculation of the mileage offset and asserts that charges for registration fees

 7   after the first year are not allowed pursuant to the Song-Beverly Act.

 8   E.      DISPUTED LEGAL ISSUES

 9           None.

10   F.      DISPUTED EVIDENTIARY ISSUES

11           Both parties intend to file motions in limine regarding the evidence to be used at trial. Counsel

12   SHALL conduct a meaningful meet-and-confer process to limit the motions to only those that

13   are necessary to file.

14           Plaintiff:

15           1.       Plaintiff reserves any objections to the content of any demonstrative exhibits, including

16   any intended PowerPoints or slideshows to be used by Defendant during opening or closing

17   presentations.

18           2.       Plaintiff objects to the introduction of any documentary evidence concerning any

19   dispute resolution program allegedly maintained by FCA US LLC, on the grounds that no such

20   evidence was produced by FCA US LLC in discovery. Plaintiff will object to any such evidence at the

21   time of trial, should FCA US LLC seek to introduce the same.

22           3.       Plaintiff objects to the introduction of any documentary evidence purporting to show

23   that the Durango’s problems are the result of misuse, with the exception of Premier CJDR repair

24   records, Puente Hills CDJR repair records and Alhambra CDJR Repair records produced by FCA US

25   LLC in discovery or produced by Plaintiff in discovery. Plaintiff is unaware of any other documentary

26   records of the condition of the Durango at the times it was presented for diagnosis and repair, and will

27   object to any such evidence at the time of trial, should FCA US LLC seek to introduce the same.

28           4.       Plaintiff will object to any testimony purporting to interpret the scope or applicability

                                                           5
 1   of warranty coverage, which is an inadmissible legal opinion. Plaintiff will file a motion in limine on

 2   this subject if Defendant does not stipulate.

 3           5.     Plaintiff will object to any testimony, evidence or argument which Defendant may raise

 4   in an effort to seek a charge-off or reduction in damages for funds received when Plaintiff traded the

 5   vehicle in. Such reductions are not supported by the Song-Beverly Act which is a protective statute

 6   intending to take away the benefit to the manufacturer for the sale of a non-conforming product.

 7   Plaintiff will file a motion in limine on this subject if Defendant does not stipulate.

 8           6.     Plaintiff will object to introduction of any evidence not produced in discovery. Plaintiff

 9   will file a motion in limine on this subject if Defendant does not stipulate.

10           7.     Plaintiff will object to any testimony by Defendant’s trial witness that is not based on

11   personal knowledge. Plaintiff will file a motion in limine on this subject if Defendant does not

12   stipulate.

13           8.     Plaintiff will object to introduction of any evidence, testimony, or argument referring to

14   attorney fees. Plaintiff will file a motion in limine on this subject if Defendant does not stipulate.

15           9.     Plaintiff will object to introduction of any evidence, testimony, or argument referring to

16   settlement negotiations, including pre and postlitigation settlement offers. Plaintiff will file a motion in

17   limine on this subject if Defendant does not stipulate.

18           10.    Plaintiff will object to introduction of any evidence, testimony, or argument referring to

19   the Durango’s mileage at the time of trial. Plaintiff will file a motion in limine on this subject if

20   Defendant does not stipulate.

21           11.    Plaintiff contends that Defendant’s Exhibits are inadmissible pursuant to FRE 801, et.

22   seq., and FRC 26(a)(1)(A)(ii). These documents were not identified or produced by Defendant in

23   discovery, and Defendant has not identified any witness authorized to authenticate or testify about

24   these documents.

25           Defendant

26           1.     Plaintiff has listed “whether FCA US has an informal dispute resolution program” as a

27   disputed issue. The question would be relevant only if Plaintiff had pled entitlement to a civil penalty

28   under California Civil Code Section 1794(e)(1). Plaintiff’s sole basis for a civil penalty in his

                                                          6
 1   Complaint is a “willful” violation of the Song-Beverly Act. The “willful” violation is set forth in

 2   California Civil Code Section 1794(c). As Plaintiff did not plead a non-willful entitlement to a civil

 3   penalty, Defendant did not identify the State of California’s certification of its third party informal

 4   dispute resolution program in its Rule 26 disclosure. Defendant would seek leave of Court to augment

 5   its disclosure to include the certification should Plaintiff seek to amend his Complaint.

 6             2.   Plaintiff has indicated he intends to call as a witness any individual that FCA US has

 7   attend the trial to sit at counsel table regardless of whether that individual has any knowledge

 8   concerning any facts of this case. FCA US objects to such a tactic. FCA US will file a motion in this

 9   regard.

10             3.   Defendant contends that opinions by Plaintiff’s expert witness, Dr. Barbara Luna,

11   concerning fraud are inadmissible. Defendant contends that Dr. Luna’s opinions lack sufficient

12   foundation and invade the purview of the jury. It is anticipated that Dr. Luna will testify live. The

13   dispute concerning Dr. Luna’s testimony concerning fraud may be addressed through a motion in

14   limine.

15             4.   Defendant contends that payments that Plaintiff made to insure the vehicle are not a

16   recoverable damage under Song-Beverly. Accordingly, Exhibit 34, which is Plaintiff’s insurance

17   documents, is not relevant and should be excluded under Federal Rule of Evidence 401-402. The

18   dispute concerning Exhibit 34 may be addressed through a motion in limine.

19             5.   Defendant contends that Exhibits 108 through 143, and 269 through 272, which are

20   identified as National Highway Transportation Safety Administration documents, under FRE 401- 403

21   and FRC 26(a)(1)(A)(ii) as they were not previously identified in discovery. The documents concern

22   recalls that were not applicable to Plaintiff’s vehicle thus they not admissible as they are not relevant

23   to this case. Introduction of the documents would be confusing and consume undue amounts of time.

24   The dispute concerning these exhibits may be addressed through a motion in limine.

25             6.   Defendant contends that Exhibit 150, which is a Technical Service Bulletin for a

26   vehicle that is not the same model or model year as Plaintiff’s vehicle, is inadmissible pursuant to FRE

27   401-403 and FRC 26(a)(1)(A)(ii) as it was not previously identified in discovery and are irrelevant.

28   The dispute concerning this exhibit may be addressed through a motion in limine.

                                                          7
 1          7.      Defendant contends that Exhibits 144-149, 153, 169-177, 179, 181, 183-191, 193-205,

 2   208-213, 215-226, 228, 230-268 are inadmissible pursuant to FRE 401-403 and 602 and FRC

 3   26(a)(1)(A)(ii). None of Plaintiff’s proposed witnesses have personal knowledge of these documents,

 4   which consist of Defendant’s internal documents on a variety of subjects. Plaintiff conducted no

 5   discovery concerning the contents of these documents and any testimony regarding their meaning

 6   would be speculation. They were never identified in Plaintiff’s disclosure.

 7          8.      The dispute concerning these exhibits may be addressed through a motion in limine.

 8          9.      Defendant contends that Exhibits 178, 180, 182, 192, 206, 207, and 214 are

 9   inadmissible pursuant to FRE 401-403, 602 and 901 and FRC 26(a)(1)(A)(ii). These documents

10   consist of documents prepared by nonparties Continental, NEC/TOKIN and TYCO Electronics.

11   Plaintiff conducted no discovery concerning the documents and any testimony regarding their meaning

12   would be speculation. They were never identified in Plaintiff’s disclosure. The dispute concerning

13   these exhibits may be addressed through a motion in limine.

14          10.     Defendant contends that all exhibits that do not relate to warrantable repairs should be

15   excluded.

16   G.     SPECIAL FACTUAL INFORMATION

17          None.

18   H.     RELIEF SOUGHT

19          Plaintiff

20          Plaintiff seeks reimbursement for the cost of the vehicle, plus incidental and consequential

21   damages as well as a civil penalty of up to two times actual damages for Defendant’s alleged willful

22   failure to comply with the Song-Beverly Act. Plaintiff also seeks damages, including punitive

23   damages, for Defendant’s alleged fraudulent concealment of a known defect.

24   I.     ABANDONED ISSUES

25          Defendant withdraws the following Affirmative Defenses: First, Second, Third, Fourth, Fifth,

26   Seventh, Eighth, Tenth, Twelfth, Thirteenth, Sixteenth, Seventeenth, Eighteenth, Nineteenth, and

27   Twenty-Eighth.

28   ///

                                                        8
 1   J.       WITNESSES

 2            1.       The following is a list of witnesses that the parties expect to call at trial, including

 3   rebuttal and impeachment witnesses. NO WITNESS, OTHER THAN THOSE LISTED IN THIS

 4   SECTION, MAY BE CALLED AT TRIAL UNLESS THE PARTIES STIPULATE OR UPON A

 5   SHOWING THAT THIS ORDER SHOULD BE MODIFIED TO PREVENT “MANIFEST

 6   INJUSTICE.” Fed. R. Civ. P. 16(e); Local Rule 281(b)(10).

 7                     a.        Larry Celestine

 8                     b.        Michael McDowell, FCA’s Person Most Knowledgeable, Irvine, California

 9                     c.        Premier Chrysler Jeep Dodge Ram’s Person Most Qualified, Premier CJDR,

10   3460 Naglee Road, Tracy, CA. The plaintiff SHALL file a supplement to identify this witness’ name

11   no later than May 31, 2019.1 Failure to do so will result in this witness being excluded.

12                     d.        Darrell Blasjo, Plaintiff’s expert

13                     e.        Dr. Barbara Luna, Plaintiff’s expert

14                     f.        Richard Schmidt, Defendant’s automotive expert

15                     g.        James Bielenda, Defendant’s automotive engineer, Auburn Hills, Michigan.

16            2.       The court does not allow undisclosed witnesses to be called for any purpose,

17   including impeachment or rebuttal, unless they meet the following criteria:

18                     a.                 The party offering the witness demonstrates that the witness will rebut

19   evidence that could not be reasonably anticipated at the pretrial conference, or

20                     b.        The witness was discovered after the pretrial conference and the proffering party

21   makes the showing required in paragraph 3, below.

22            3.       Upon the post pretrial discovery of any witness a party wishes to present at trial, the party

23   shall promptly inform the court and opposing parties of the existence of the unlisted witness, so the court

24   may consider whether the witness will be permitted to testify at trial. The witness will not be permitted

25
26
     1
       Plaintiff’s counsel offered no explanation why this person’s name was not included in the joint pretrial report. He
27   reported that the witness had been deposed, so it is inexplicable why his or her name was not included. This is the second
     time plaintiff’s counsel has done this (See Durham v. FCA US LLC, Case Number: 2:17-cv-00596 JLT (Doc. 53 at 17) and
28   this is the second time the Court has bailed out plaintiff’s counsel. If there is a next time, the Court will strike the witness
     unless the person is identified by name or there is a showing that the plaintiff does not know the person’s name.

                                                                    9
 1   unless:

 2                     a. The witness could not reasonably have been discovered prior to the discovery cutoff;

 3                     b. The court and opposing parties were promptly notified upon discovery of the witness;

 4                     c.    If time permitted, the party proffered the witness for deposition; and

 5                     d. If time did not permit, a reasonable summary of the witness’s testimony was provided

 6                          to opposing parties.

 7   K.        EXHIBITS, SCHEDULES AND SUMMARIES

 8             The following is a list of documents or other exhibits that the parties identified in their joint

 9   pretrial statement. They SHALL review every exhibit listed to determine those exhibit that will not

10   be offered at trial and limit this list only to those they expect to offer at trial.2

11             NO EXHIBIT, OTHER THAN THOSE LISTED IN THIS SECTION, MAY BE ADMITTED

12   UNLESS THE PARTIES STIPULATE OR UPON A SHOWING THAT THIS ORDER SHOULD BE

13   MODIFIED TO PREVENT “MANIFEST INJUSTICE.” Fed. R. Civ. P. 16(e); Local Rule 281(b)(11).

14             1.      For the parties to use an undisclosed exhibit for any purpose, they must meet the

15   following criteria:

16                     a. The party proffering the exhibit demonstrates that the exhibit is to rebut evidence

17                          that could not have been reasonably anticipated, or

18                     b. The exhibit was discovered after the issuance of this order and the proffering party

19                          makes the showing required in paragraph 2, below.

20             2.      Upon the discovery of an exhibit after the discovery cutoff, the party shall promptly

21   inform the court and opposing parties of the existence of the exhibit, so that the court may consider the

22   admissibility at trial. The exhibit will not be received unless the proffering party demonstrates:

23                     a. The exhibit could not reasonably have been discovered earlier;

24                     b. The court and the opposing parties were promptly informed of its existence; and

25                     c. The proffering party forwarded a copy of the exhibit (if physically possible) to the

26
     2
27     This should have been done before filing the joint pretrial conference so that the joint pretrial report accurately reflects
     those exhibits the parties expect to offer. The Court notes that counsel seem to have failed to provide a joint pretrial report
28   that is specific to this case and is boilerplate from other similar cases. This is insufficient and fails to comply with Local
     Rule 281 and the order of the Court (Doc. 19 at 5)

                                                                   10
 1                       opposing party. If the exhibit may not be copied, the proffering party must show that

 2                       it has made the exhibit reasonably available for inspection by the opposing parties.

 3          Joint Exhibits

 4          The parties have identified the following exhibits to which there are no objections, and which

 5   may be introduced by Plaintiff or Defendant:

 6          1.           Retail Installment Sale Contract dated April 12, 2012

 7          2.           Trade-In Retail Instalment [sic] Sales Contract dated May 4, 2015

 8          3.           2012 Warranty Information Booklet

 9          4.           Warranty Claim Records

10          5.           Warranty Claim Summary Report

11          6.           Request for Exclusion letter

12          7.           Vehicle Information Detail Report

13          8.           Pre-Contract Disclosure Statement

14          9.           Chrysler Service Contract Application

15          10.          Chrysler Group LLC Invoice

16          11.          GAP Addendum

17          12.          Agreement to furnish Insurance Pollicy [sic]

18          13.          Antioch Chrysler Jeep Dodge Inc. Vehicle Invoice

19          14.          Repair Order Detail

20          15.          Tracy Chrysler Jeep Dodge Repair Order No. 51453 dated April 23, 2012

21          16.          Tracy Chrysler Jeep Dodge Repair Order No. 55701 dated October 17, 2012

22          17.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 61841 dated March

23   19, 2013

24          18.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 70919 dated March

25   11, 2014 15 [sic]

26          19.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 76033 dated October

27   1, 2014

28          20.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 78579 dated January

                                                         11
 1   16, 2015

 2          21.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 78917 dated January

 3   30, 2015

 4          22.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 313289 dated August

 5   17, 2015

 6          23.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 313988 dated August

 7   31, 2015

 8          24.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 315133 dated

 9   September 19, 2015

10          25.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 254302 dated

11   January 11, 2016

12          26.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 254304 dated

13   January 11, 2016

14          27.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 319636 dated

15   January 14, 2016

16          28.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 320727 dated

17   February 10, 2016

18          29.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 259018 dated

19   May 5, 2016

20          30.          Premiere Chrysler Jeep Dodge Ram of Tracy Repair Order No. 265625 dated

21   October 6, 2016

22          31.          TSB Index

23          32.          Recall Index

24          33.          Recall P60/ NHTSA 14V-634

25          34.          Liberty Mutual Proof of Insurance

26          35.          Golden 1 Credit Union documents

27          Plaintiff’s Exhibits

28          100.         Velasco, et al. Chrysler Group LLC, Inc., No. 2:13- cv-08080 Final Order and

                                                       12
 1   Judgment

 2         101.         Plaintiff’s Request for Exclusion from Velasco, et al. Chrysler Group LLC, Inc., No.

 3   2:13- cv-08080

 4         102.         Recall R09 Owner Notification Letter (Plaintiff’s Copy)

 5         103.         Recall R09 Dealer Service Instructions

 6         104.         FCA Dealer Policy Manual

 7         105.         Recall P60 Dealer Service Instructions

 8         106.         Recall P60 Sample Owner Notification Letter

 9         107.         Blank

10         108.         NHTSA Recall 05V-461 – Defect and Noncompliance Notice dated 10/04/2005

11         109.         NHTSA Recall 05V-461 – Recall Acknowledgment

12         110.         NHTSA Recall 05V-461 – Information Required by Defects Report Regulation

13   dated 11/03/2005

14         111.         NHTSA Recall 05V-461 – Remedy Instructions and TSB dated November 2005

15         112.         NHTSA Recall 05V-461 –Owner Notification Letter

16         113.         NHTSA Recall 05V-461 – Recall Quarterly Report dated 12/31/2005

17         114.         NHTSA Investigation PE07- 027 ODI Resume dated 5/29/2007

18         115.         NHTSA Recall 07V-291 – Defect Notice dated 7/03/2007

19         116.         NHTSA Recall 07V-291 – Recall Acknowledgment dated 7/09/2007

20         117.         NHTSA Recall 07V-291 – Remedy Instructions and TSB dated July 2007

21         118.         NHTSA Recall 07V-291 – Owner Notification Letter

22         119.         NHTSA Recall 07V-291 – Recall Quarterly Report dated 9/30/2007

23         120.         Emissions Recall 2007-15-E (G23) dated 2007

24         121.         Technical Service Bulletin 08-018-08 dated May 2008

25         122.         NHTSA Recall 09V-438 – Defect Notice dated 11/03/2009

26         123.         NHTSA Recall 09V-438 – Recall Acknowledgment dated 11/09/2009

27         124.         NHTSA Recall 09V-438 – Owner Notification Letter

28         125.         Technical Service Bulletin 08-053-11 dated August 2011

                                                       13
 1         126.        NHTSA Recall 13V-282 Defect Notice dated 7/02/2013

 2         127.        NHTSA Recall 13V-282 – Owner Notification Letter

 3         128.        NHTSA Recall 13V-282 – Recall Acknowledgment dated 7/5/2013

 4         129.        NHTSA Recall 13V-282 – Remedy Instructions and TSB dated 11/2013

 5         130.        NHTSA Recall 13V-282 – Information Required by Defects Report Regulation

 6   dated 1/31/2014

 7         131.        Center for Auto Safety Defect Petition to NHTSA dated 8/21/2014

 8         132.        NHTSA Recall 14V-530 – Defect Notice (Part 573) dated 9/03/2014

 9         133.        NHTSA Recall 14V-530 – Manufacturers Notices dated 9/4/2014

10         134.        NHTSA Recall 14V-530 – Recall Acknowledgment dated 9/19/2014

11         135.        NHTSA Recall 14V-530 – Memo and Email dated 10/24/2014

12         136.        NHTSA Recall 14V-530 – Interim Owner Notification Letter (Part 577)

13   Communication Cover Letter dated 11/11/2014

14         137.        NHTSA Recall 14V-530 – Interim Owner Notification Letter (Part 577) dated

15   11/11/2014

16         138.        NHTSA Recall 14V-530 – Issued Owner Notification Letter (Part 577)

17         139.        NHTSA Recall 14V-530 – Info Required by Defects Report Regulation dated

18   1/06/2015

19         140.        NHTSA Recall 14V-530 – Recall Quarterly Report dated 1/08/2015

20         141.        Center for Auto Safety Supplement dated 9/8/2014

21         142.        NHTSA Denial of Petition for a Defect Investigation dated 7/24/2015

22         143.        Safety Recall P54/NHTSA 14V- 530 Fuel Pump Relay

23         144.        Email from David Baker dated 6/17/2014 regarding TIPM Returns from Safety

24   Office Weekly Meeting Agenda – Aug 10 (CGLLC060961-69)

25         145.        Plaintiff Email from Robert Samko Jr. dated 4/1/2014 regarding fuel pump status

26   update for tomorrow morning (CGLLC060986-87)

27         146.        Email from Hassan Malik dated 4/24/2014 regarding DOE-Fuel Pump Relay Testing

28   Kick Off at CTC (CGLLC061013-19)

                                                     14
 1         147.      Powerpoint presentation titled “Relay Testing” (CGLLC061099-1101)

 2         148.      Email from Patrick Dean dated 11/29/2010 regarding Issues with TIPM software

 3   (CGLLC061129-32)

 4         149.      Corrective Action Process Issue #271414 dated 04/27/09 (CGLLC086937)

 5         150.      TSB 08-024-11 Rev. A

 6         151.      151 Plaintiff Safety Recall R09 / NHTSA 15V-115 Fuel Pump Relay

 7         152.      Blank

 8         153.      FCA Policies

 9         154-168   Blank

10         169.      “Low Current Switch Best Practices and Lessons Learned” dated 06/05/09

11   Document Number SD-11814 (Bates CGLL079151-54)

12         170.      Email from David Baker dated 6/17/14 regarding TIPM Returns from Safety Office

13   Weekly Meeting Agenda (CGLLC060961-69)

14         171.      Email from Seakleang Chheu dated 9/17/10 regarding 2011 RT Release – TIPM7C

15   for S2B Build (CGLLC068415-17)

16         172.      Email from Seakleang Chheu dated 10/04/10 regarding 2011 MY TIPM7C & &Ci

17   (CGLLC060882-84)

18         173.      Email from Seakleang Chheu dated 10/21/10 regarding T1018- M10-00

19   (CGLLC063713)

20         174.      Email from Seakleang Chheu dated 10/25/10 regarding Turn Lamp Diagnostics for

21   2011MY RT (CGLLC073514-16)

22         175.      Email from Seakleang Chheu dated 10/28/10 regarding 2010MY TIPM7C – VTA

23   Test Software on 2010 RT Vehicle in BC, Canada (CGLLC070637-39)

24         176.      Email from Saji John dated 12/02/10 regarding TIPM from vin AT214727

25   (CGLLC061824-26)

26         177.      Email from Patrick Dean dated 11/29/10 regarding Issues with TIPM software (70th

27   Anniversary Jeep) (CGLLC061129-32)

28         178.      Continental Automotive Systems Software Release Notes Project: TIPM MY12

                                                  15
 1   (CGLLC060855-70)

 2         179.      Email from Robert Strother dated 8/08/11 regarding Radio signal strength logs

 3   (CGLLC061427-39)

 4         180.      Continental Totally Integrated Power Management Module (TIPM7) Engineering

 5   Test Plan for Silicon contamination on NEC Relay (CGLLC077140-47)

 6         181.      2013MY 3MIS Ordinary Quality May Built Vehicles Electrical/Electronics &

 7   Uconnect (CGLLC079465-83)

 8         182.      Continental: TIPM7 Risk Assessment (CGLLC077148-50)

 9         183.      Email from Carlos Munoz-Valadez dated 8/21/13 regarding TIPM7 WD/WK

10   Replacements for Fuel Pump Relay Issue (CGLLC077740-41)

11         184.      Email from Satnam Bansal dated 9/05/13 regarding TIPM7 WD/WK Replacements

12   for Fuel Pump Relay Issue (CGLLC077137-38)

13         185.      Email from Robert Samko Jr. dated 10/03/13 regarding WK’11 – TIPM no start

14   (CGLLC084404-07)

15         186.      Email from Greg Niemiec dated 9/27/13 regarding TIPM p/n RL692316AI

16   (CGLLC078442-44)

17         187.      DealerConnect Part Inquiry for RL692316AI (CGLLC078446)

18         188.      Omitted

19         189.      Email from Greg Niemiec dated 9/27/13 regarding TIPM p/n RL692316AI

20   (CGLLC078458-60)

21         190.      Email from Jeff Fenoseff dated 10/01/13 regarding Potential New Investigation:

22   2011- 2013 WK/WD TIPM (CGLLC079333)

23         191.      Email from Lisa Sacino dated 10/03/13 regarding Review MY 11-13 WK TIPM

24   Proposed Repair Procedure (CGLLC084222-24)

25         192.      Continental MY 2011 TIPM7 36 Months in Service dated 10/04/13 (CGLLC07610-

26   14)

27         193.      Email from Greg Niemiec dated 10/08/13 regarding Meeting minutes from TIPM7

28   Fuel Pump discussion (CGLLC076468-70)

                                                   16
 1         194.      Email from Jennifer Moore dated 10/16/13 regarding Meeting minutes from TIPM7

 2   Fuel Pump discussion (CGLLC076932-35)

 3         195.      Email from Mark Cornell dated 10/11/13 regarding Notes from Mopar VOR TIPM7

 4   Meeting (CGLLC076489-90)

 5         196.      Email from David Bustamante dated 10/16/13 regarding TIPM-Service Part

 6   Shortage (CGLLC084641)

 7         197.      Email from Saji John dated 10/18/13 regarding TIPM7 Fuel Pump assembly plant

 8   process (CGLLC077732-33)

 9         198.      Email from Greg Niemiec dated 10/24/13 regarding 11 WK TIPM – Fuel Pump

10   Relay Bypass Validation (CGLLC078543-44)

11         199.      Email from Greg Niemiec dated 10/25/13 regarding Emerging Issue TIPM

12   replacements for 11-13 WK’s 04692316AJ (CGLLC078582-84)

13         200.      Email from Robert Samko Jr. dated 10/28/13 regarding TIPM fuel pump sales code

14   analysis (CGLLC079163-64)

15         201.      Email from Dinh Tran dated 10/28/13 regarding Scope plots taken from WK/RT at

16   Troy (CGLLC084235-36)

17         202.      Email from Jennifer Kozik dated 10/30/13 regarding MY11 WK/WD TIPM – On

18   Hold (CGLLC079035-36)

19         203.      Email from Jennifer Moore dated 11/08/13 regarding Status TIPM I-Sheet and kits

20   (CGLLC07658-62)

21         204.      Email from Greg Niemiec dated 10/31/13 regarding TIPM Update Intermittent

22   Crank No Start (CGLLC078489-90)

23         205.      Chrysler I-Sheet for Wiring Swap (CN# 30118-V02-AA) (CGLLC079663-64)

24         206.      Continental Analysis Report #0080813 dated 11/09/13 (CGLLC078953-77)

25         207.      Continental Analysis Report #0080813 dated 11/09/13 (CGLLC078013-49)

26         208.      Email from Satnam Bansal dated 11/11/13 regarding NHTSA Vehicle Owner

27   Questionnaire (CGLLC084230-31)

28         209.      Email from Mark Cornell dated 11/13/13 regarding WK Fuel pump relay report

                                                   17
 1   (CGLLC078068-69)

 2         210.       Email from Tim Corsich dated 11/20/13 regarding Platform variation

 3   (CGLLC078684-87)

 4         211.       Email from Robert Samko Jr. dated 11/20/13 regarding Management awareness

 5   (CGLLC079442-52)

 6         212.       Chrysler Fuel Pump Relay – Root Cause Update Powerpoint dated 11/22/13

 7   (CGLLC077905-12)

 8         213.       2011 WK QNA Summary for TIPM Fuel Pump Relay (CGLLC076955-60)

 9         214.       NEC/TOKIN Analysis Result of Returned Module for Continental (Interim 2nd)

10   dated 11/29/13 (CGLLC077760-84)

11         215.       Totally Integrated Power Module Investigation (TIPM7) Powerpoint dated 12/13/13

12         216.       Email from Jeff Fenoseff dated 12/13/13 regarding Request: TIPM Usage / Read

13   Across (CGLLC078978-80)

14         217.       Email from Carlos Munoz-Valadez dated 1/14/14 regarding Fuel Pump TIPM7 –

15   Snubber and External relay testing (CGLLC077916-18)

16         218.       Email from Jennifer Moore dated 1/21/14 regarding TIPM7 service component

17   ISheet (CGLLC078680-81)

18         219.       Email from Satnam Bansal dated 1/29/14 regarding WK/WD TIPM Temperature

19   Classification (PF- 11284 Totally Integrated Power Management (TIPM) Module Performance

20   Standard (CGLLC084521-22)

21         220.       Email from Timothy Kraft dated 1/31/14 regarding 11/12 WK Fog Light

22   Malfunction (CGLLC078356-57)

23         221.       Email from Mark Cornell dated 2/19/14 regarding WD/WK Relay Discussion

24   (CGLLC077037-40)

25         222.       Email from Satnam Bansal dated 2/26/14 regarding TIPM7 – Fuel Pump Relay

26   Workshop (CGLLC077064-68)

27         223.       Email from Carlos Munoz-Valadez dated 3/31/14 regarding TIPM – Fuel Relay

28   (CGLLC061110-13)

                                                    18
 1         224.      Email from Robert Schropshire, Jr. dated 4/15/14 regarding 20 ms glitch on PCM

 2   fuel pump relay Ctrl (CGLLC060916-22)

 3         225.      Email from Simon Kissonergis dated 5/13/14 regarding TIPM (CGLLC084561)

 4         226.      Email from Dennis Gauthier dated 5/20/14 regarding 2011 DS Truck Florida

 5   Evaluations (CGLLC076577-78)

 6         227.      Email from Jennifer Moore dated 6/10/14 regarding Continental TIPM/CBC Status

 7   (CGLLC084545)

 8         228.      TIPM7 Fuel Pump Relay Executive Review Powerpoint dated 8/25/14

 9   (CGLLC086853-61)

10         229.      Tyco Electronics Application Note – Relay Contact Life (CGLLC076730-32)

11         230.      Corrective Action Process Issue #208186 dated 01/04/06 (CGLLC087011-17)

12         231.      Corrective Action Process Issue #210412 dated 01/19/06 (CGLLC087018-26)

13         232.      Corrective Action Process Issue #212625 dated 01/31/06 (CGLLC087240-48)

14         233.      Corrective Action Process Issue #218382 dated 04/21/2006 (CGLLC087027-33)

15         234.      Corrective Action Process Issue #226741 dated 02/21/07 (CGLLC087072-79)

16         235.      Corrective Action Process Issue #239773 dated 05/15/07 (CGLLC087096-101)

17         236.      Corrective Action Process Issue #246185 dated 08/15/07 (CGLLC086880-87)

18         237.      Corrective Action Process Issue #246472 dated 08/20/07 (CGLLC086888-94)

19         238.      Corrective Action Process Issue #244159 dated 02/27/08 (CGLLC087102-110)

20         239.      Corrective Action Process Issue #248304 dated 09/27/07 (CGLLC086895-901)

21         240.      Corrective Action Process Issue #258126 dated 06/11/08 (CGLLC087385-92)

22         241.      Corrective Action Process Issue #261428 dated 08/28/08 (CGLLC086902-08)

23         242.      Corrective Action Process Issue #263440 dated 10/08/08 (CGLLC086909-15)

24         243.      Corrective Action Process Issue #264520 dated 11/03/08 (CGLLC086924-29)

25         244.      Corrective Action Process Issue #267716 dated 02/02/09 (CGLLC087148-54)

26         245.      Corrective Action Process Issue #268873 dated 02/27/09 (CGLLC087393-400)

27         246.      Corrective Action Process Issue #271414 dated 04/27/09 (CGLLC086937-44)

28         247.      Corrective Action Process Issue #272085 dated 05/26/09 (CGLLC087401-06)

                                                   19
 1           248.      Corrective Action Process Issue #283571 dated 02/24/10 (CGLLC087170-76)

 2           249.      Corrective Action Process Issue #289710 dated 06/08/10 (CGLLC087177-82)

 3           250.      Corrective Action Process Issue #295263 dated 08/30/10 (CGLLC086964-71)

 4           251.      Corrective Action Process Issue #304629 dated 03/02/11 (CGLLC087446-53)

 5           252.      Corrective Action Process Issue #304626 dated 03/02/11 (CGLLC087437-45)

 6           253.      Corrective Action Process Issue #310391 dated 01/25/12 (CGLLC087573-80)

 7           254.      Corrective Action Process Issue #333346 dated 11/21/12 (CGLLC086981-86)

 8           255.      Corrective Action Process Issue #337774 dated 02/04/13 (CGLLC086987-92)

 9           256.      Corrective Action Process Issue #338250 dated 02/10/13 (CGLLC086993-99)

10           257.      Corrective Action Process Issue #338418 dated 02/12/13 (CGLLC087581-87)

11           258.      July 2009 PDF - Customer return abnormalities

12           259.      December 21, 2010 Email - Two TIPMs sent for testing - VTA alarm goes off

13   by itself

14           260.      January 7, 2011 Email - Multiple cars reporting TIPM fault #P129E

15           261.      January 19, 2011 Powerpoint - What is known about the TIPM and what could be

16   root cause

17           262.      February 7, 2011 Email - List of VINs

18           263.      2011 Dodge Durango Marketing Material and Research

19           264.      January 20, 2011 Email – TIPM software 08 F462 faults during turn signal

20           265.      March 14, 2011 Email - Lots of claims, most low miles

21           266.      April 24, 2013 Powerpoint – No start is Top 10 TIPM-7 complaint

22           267.      October 17, 2013 Email - Seeing high TIPM-7 warranty claims

23           268.      March 4, 2014 Email - High mileage TIPM-7

24           269.      May 2014 – NHTSA Recall 14V-154 Model year (Brake Booster Recall)

25           270.      August 2014 - NHTSA Recall 14V- 391 Model year 2011

26           271.      July 2015 – NHTSA Recall 14V-634

27           272.      July 2016 – NHTSA Recall 15V-879 Model year 2011-2012 (Sun visor wiring)

28           Defendant’s Exhibits

                                                     20
 1          300.        Law Level 1 and 2 Handling and Escalation Process

 2          301.        Lemon Laws Overview

 3          302.        Federal Register/Vol. 80. No. 146/Thursday, July 30, 2015 Department of

 4   Transportation Highway Traffic Safety Administration Denial of Motor Vehicle Defect Petition.

 5          303.        Owner’s Manual for Dodge Durango

 6          304.        Warranty Manual for 2012 Dodge Durango

 7          305.        TIPM7 Fuel Pump Relay Executive Review, 2014

 8          306.        CAN C Bus Topology – 2012 Dodge Durango

 9          307.        CAN HIS Network Topology – 2012 Dodge Durango

10          308.        CAN HIS Network Topology – 2012 Dodge Durango

11          309.        Photograph of 2007 Wrangler TIPM7

12          310.        Photograph of 2007 Dodge Nitro TIPM7

13          311.        Photograph of 2012 Dodge Durango TIPM7

14          312.        Part Number List of TIPM7s 2007-2013

15          313.        Warranty Claim Detail Report

16          314.        Expert file for Mr. Schmidt

17          315.        Certificate re: Qualified Alternate Dispute Resolution Program

18          Exhibit Conference

19          On or before June 7, 2019, counsel SHALL meet and confer to discuss any disputes related to

20   the above listed exhibits and to pre-mark and examining each other’s exhibits. Any exhibits not

21   previously disclosed in discovery SHALL be provided via e-mail or overnight delivery so that it is

22   received by June 3, 2019.

23          1.      At the exhibit conference, counsel will determine whether there are objections to the

24   admission of each of the exhibits and will prepare separate indexes; one listing joint exhibits, one

25   listing Plaintiff’s exhibits and one listing Defendant’s exhibits. In advance of the conference, counsel

26   must have a complete set of their proposed exhibits in order to be able to fully discuss whether

27   evidentiary objections exist. Thus, any exhibit not previously provided in discovery SHALL be

28   provided at least five court days in advance of the exhibit conference.

                                                        21
 1          2.      At the conference, counsel shall identify any duplicate exhibits, i.e., any document

 2   which both sides desire to introduce into evidence. These exhibits SHALL be marked as a joint exhibit

 3   and numbered as directed above. Joint exhibits SHALL be admitted into without further foundation.

 4          All Joint exhibits will be pre-marked with numbers preceded by the designation “JT” (e.g.

 5   JT/1, JT/2, etc.). As to any “Shared Exhibits,” which are exhibits that both parties would like marked

 6   but to which there may be objections to their introduction, they will be appropriately marked, i.e., as

 7   “SE” and will be indexed as such on the index provided in the Shared Exhibit binder. At trial, the

 8   proponent of the exhibit will be obligated to lay the proper foundation for the exhibit unless there is a

 9   stipulation to admit the exhibit without a further showing.

10          Plaintiff’s exhibits will be pre-marked with numbers beginning with 1 by the designation PX

11   (e.g. PX1, PX2, etc.). Defendant’s exhibits will be pre-marked with numbers beginning with 501

12   preceded by the designation DX (e.g. DX501, DX502, etc.). The parties SHALL number each page of

13   any exhibit exceeding one page in length (e.g. PX1-1, PX1-2, PX1-3, etc.).

14          If originals of exhibits are unavailable, the parties may substitute legible copies. If any

15   document is offered that is not fully legible, the Court may exclude it from evidence.

16          Each joint exhibit binder shall contain an index which is placed in the binder before the

17   exhibits. The index shall consist of a column for the exhibit number, one for a description of the

18   exhibit and one column entitled “Admitted in Evidence” (as shown in the example below).

19                                           INDEX OF EXHIBITS

20                                                                                 ADMITTED

21   EXHIBIT#               DESCRIPTION                                            IN EVIDENCE

22          3.      As to any exhibit which is not a joint exhibit but to which there is no objection to its

23   introduction, the exhibit will likewise be appropriately marked, i.e., as PX1, or as DX501 and will be

24   indexed as such on the index of the offering party. Such exhibits will be admitted upon introduction

25   and motion of the party, without further foundation.

26          4.      Each exhibit binder shall contain an index which is placed in the binder before the

27   exhibits. Each index shall consist of the exhibit number, the description of the exhibit and the three

28   columns as shown in the example below.

                                                         22
 1                                            INDEX OF EXHIBITS

 2                                          ADMITTED                OBJECTION               OTHER

 3   EXHIBIT#       DESCRIPTION            IN EVIDENCE             FOUNDATION               OBJECTION

 4          5.      On the index, as to exhibits to which the only objection is a lack of foundation, counsel

 5   will place a mark under the column heading entitled “Admissible but for Foundation.”

 6          6.      On the index, as to exhibits to which there are objections to admissibility that are not

 7   based solely on a lack of foundation, counsel will place a mark under the column heading entitled

 8   “Other Objections.”

 9          After the exhibit conference, Plaintiff and counsel for the defendants SHALL develop four

10   complete, legible sets of exhibits. The parties SHALL deliver three sets of their exhibit binders to the

11   Courtroom Clerk and provide one set to their opponent, no later than 4:00 p.m., on July 12, 2019

12   Counsel SHALL determine which of them will also provide three sets of the joint exhibits to the

13   Courtroom Clerk.

14          7.      The Parties SHALL number each page of any exhibit exceeding one page in length.

15   L.     POST-TRIAL EXHIBIT RETENTION

16          Counsel who introduced exhibits at trial SHALL retrieve the original exhibits from the

17   courtroom deputy following the verdict in the case. The parties’ counsel SHALL retain possession of

18   and keep safe, all exhibits until final judgment and all appeals are exhausted.

19   M.     DISCOVERY DOCUMENTS

20          The following is a list of discovery documents – portions of depositions, answers to

21   interrogatories, and responses to requests for admissions – that the parties expect to offer at trial.

22   NO DISCOVERY DOCUMENT, OTHER THAN THOSE LISTED IN THIS SECTION, MAY BE

23   ADMITTED UNLESS THE PARTIES STIPULATE OR UPON A SHOWING THAT THIS ORDER

24   SHOULD BE MODIFIED TO PREVENT “MANIFEST INJUSTICE.” Fed. R. Civ. P. 16(e); Local

25   Rule 281(b)(12).

26          Plaintiff’s Documents

27          1. Defendant’s Responses to Plaintiff’s Requests for Production of Documents

28          2. Defendant’s Responses to Plaintiff’s Interrogatories

                                                          23
 1          3. Defendant’s Responses to Plaintiff’s Requests for Admission

 2          Defendants’ Documents

 3          1. Plaintiff’s Responses to Defendants’ Requests for Production of Documents

 4          2. Plaintiff’s Responses to Defendant’s Interrogatories

 5          3. Plaintiff’s Responses to Defendant’s Requests for Admission

 6   N.     FURTHER DISCOVERY OR MOTIONS

 7          No further discovery is sought by either party.

 8   O.     MOTIONS IN LIMINE

 9          Any party may file motions in limine. The purpose of a motion in limine is to establish in

10   advance of the trial that certain evidence should not be offered at trial. “Although the Federal Rules of

11   Evidence do not explicitly authorize in limine rulings, the practice has developed pursuant to the

12   district court’s inherent authority to manage the course of trials.” Luce v. United States, 469 U.S. 38,

13   40 n. 2 (1984); Jonasson v. Lutheran Child and Family Services, 115 F. 3d 436, 440 (7th Cir. 1997).

14   The Court will grant a motion in limine, and thereby bar use of the evidence in question, only if the

15   moving party establishes that the evidence clearly is not admissible for any valid purpose. Id.

16          In advance of filing any motion in limine, counsel SHALL meet and confer to determine

17   whether they can resolve any disputes and avoid filing motions in limine. The conference should

18   be in person but, if this is not possible, SHALL, at a minimum, be telephonic. Written meet-

19   and-confer conferences are unacceptable. Along with their motions in limine, the parties

20   SHALL file a certification detailing the conference such to demonstrate counsel have in good

21   faith met and conferred and attempted to resolve the dispute. Failure to provide the

22   certification may result in the Court refusing to entertain the motion.

23          Any motions in limine must be filed with the Court by June 14, 2019. The motion must

24   clearly identify the nature of the evidence that the moving party seeks to prohibit the other side from

25   offering at trial. Any opposition to the motion must be served on the other party and filed with the

26   Court by June 21, 2019. The Court sets a hearing on the motions in limine on July 1, 2019, at 10:30

27   a.m. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

28   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

                                                        24
 1   intent to appear telephonically no later than five court days before the noticed hearing date.

 2          The parties are reminded they may still object to the introduction of evidence during trial.

 3   P.     STIPULATIONS

 4          None.

 5   Q.     AMENDMENTS/ DISMISSALS

 6          None.

 7   R.     SETTLEMENT NEGOTIATIONS

 8          The parties have engaged in settlement discussions but have been unable to reach a resolution.

 9   The parties attended a settlement conference on March 20, 2018, which was not successful, but plan to

10   continue negotiating.

11   S.     AGREED STATEMENT

12          None.

13   T.     SEPARATE TRIAL OF ISSUES

14          None.

15   U.     APPOINTMENT OF IMPARTIAL EXPERTS

16          None requested.

17   V.     ATTORNEYS’ FEES

18          The parties will seek an award of attorneys’ fees as appropriate as a post-trial motion.

19   W.     TRIAL DATE/ ESTIMATED LENGTH OF TRIAL

20          Jury trial is set for July 15, 2019, at 8:30 a.m. before the Honorable Jennifer L. Thurston at the

21   United States Courthouse, 510 19th Street, Bakersfield, California. The trial estimate is 3-4 days The

22   Court expects an efficient presentation of the case and will not tolerate “dead time.” Counsel

23   SHALL plan accordingly.

24   X.     TRIAL PREPARATION AND SUBMISSIONS

25          1.       Trial Briefs

26          The parties are relieved of their obligation under Local Rule 285 to file trial briefs. If any party

27   wishes to file a trial brief, they must do so in accordance with Local Rule 285 and be filed on or before

28   July 5, 2019.

                                                         25
 1           2.      Jury Voir Dire

 2           The parties are required to file their proposed voir dire questions, in accordance with Local

 3   Rule 162.1, on or before July 5, 2019.

 4           3.      Jury Instructions & Verdict Form

 5           The parties shall serve, via e-mail or fax, their proposed jury instructions in accordance with

 6   Local Rule 163 and their proposed verdict form on one another no later than June 3, 2019. The parties

 7   shall conduct a conference to address their proposed jury instructions and verdict form no later than

 8   June 7, 2019. At the conference, the parties SHALL attempt to reach agreement on jury instructions

 9   and verdict form for use at trial. The parties shall file all agreed-upon jury instructions and verdict

10   form no later than July 5, 2019 and identify such as the agreed-upon jury instructions and verdict

11   forms. At the same time, the parties SHALL lodge via e-mail a copy of the joint jury instructions and

12   joint verdict form (in Word format) to JLTOrders@caed.uscourts.gov.

13           If and only if, the parties after a genuine, reasonable and good faith effort, cannot agree

14   upon certain specific jury instructions and verdict form, the parties shall file their respective proposed

15   (disputed) jury instructions and proposed (disputed) verdict form no later than July 5, 2019 and

16   identify such as the disputed jury instructions and verdict forms. At the same time, the parties

17   SHALL lodge via e-mail, a copy of his/their own (disputed) jury instructions and proposed (disputed)

18   verdict form (in Word format) to JLTOrders@caed.uscourts.gov.

19           In selecting proposed instructions, the parties shall use Ninth Circuit Model Civil Jury

20   Instructions or California’s CACI instructions to the extent possible. All jury instructions and verdict

21   forms shall indicate the party submitting the instruction or verdict form (i.e., joint, plaintiff’s,

22   defendant’s, etc.), the number of the proposed instruction in sequence, a brief title for the instruction

23   describing the subject matter, the complete text of the instruction, and the legal authority supporting

24   the instruction. Each instruction SHALL be numbered.

25   Y.      OBJECTIONS TO PRETRIAL ORDER

26           Any party may, within 10 days after the date of service of this order, file and serve written

27   objections to any of the provisions set forth in this order. Such objections shall clearly specify the

28   requested modifications, corrections, additions or deletions.

                                                          26
 1   Z.      MISCELLANEOUS MATTERS

 2           None.

 3   AA.     COMPLIANCE

 4           Strict compliance with this order and its requirements is mandatory. All parties and

 5   their counsel are subject to sanctions, including dismissal or entry of default, for failure to fully

 6   comply with this order and its requirements.

 7
 8   IT IS SO ORDERED.

 9        Dated:     May 28, 2019                            /s/ Jennifer L. Thurston
10                                                    UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       27
